United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
U.S. POSTAL SERVICE, HEALTH &
RESOURCE MANAGEMENT OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0643
Issued: July 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 17, 2016 appellant filed a timely appeal of a February 2, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left quadriceps
muscle rupture causally related to an accepted July 13, 2015 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 14, 2015 appellant, then a 56-year-old human resources management specialist,
filed a traumatic injury claim (Form CA-1) alleging that on July 13, 2015 he injured his left knee
when he squatted and bent down to retrieve a marker he had dropped under his workstation.
A July 14, 2015 authorization for examination and treatment (Form CA-16) was
completed by Barbara J. Brown an authorizing official. Ms. Brown noted an injury date of
July 13, 2015 and listed left knee as the injury or disease. She approved treatment for the effects
of the listed conditions by the Novant Health Lakeside Family Physicians.
In a July 14, 2015 report, Dr. Jeffrey A. Berger, a treating Board-certified family
medicine practitioner, diagnosed left quadriceps muscle rupture. He reported that appellant was
seen for left knee pain. Appellant related to Dr. Berger that he felt a pulling/straining sensation
after squatting down on July 13, 2015, and that he had experienced a similar incident in
December.
By letter dated July 23, 2015, OWCP informed appellant that the evidence of record was
insufficient to establish his claim. Appellant was advised as to the medical and factual evidence
required to establish his claim and afforded 30 days to provide this information.
In a July 23, 2015 attending physician’s report (Form CA-20), Dr. Berger diagnosed left
quadriceps muscle rupture. Under history of injury, he noted that appellant described left knee
pain when bending his knees to squat down to pick up a marker. Appellant also related that he
had felt a left knee cap strain and then felt another strain when he tried to stand up. Dr. Berger
checked a box marked “no” to the questions of whether there was any history of a concurrent or
preexisting injury, physical impairment or disease, and whether the diagnosed condition was
caused or aggravated by the employment activity. Physical findings included mild effusion,
restricted range of motion especially flexion, and tenderness on palpation of the quadriceps
muscle.
In a July 23, 2015 duty status report (Form CA-17), Dr. Berger indicated that appellant
could return to full-duty work on July 15, 2015. He noted appellant’s history of injury,
diagnosed left quadriceps muscle rupture due to July 13, 2015 incident, and provided physical
examination findings.
By decision dated August 26, 2015, OWCP denied appellant’s claim. It found the
medical evidence of record was insufficient to establish that the diagnosed condition was
causally related to the accepted July 13, 2015 employment incident.
On September 4, 2015 appellant requested review of the written record by an OWCP
hearing representative and submitted additional evidence.
Dr. Berger, in a July 14, 2015 office visit report, noted that appellant was seen for
complaints of left knee pain. He again related appellant’s history of injury. Physical
examination findings revealed limited left knee range of motion particularly flexion, tenderness
on palpation of the distal quadriceps muscle, and mild effusion. Dr. Berger again diagnosed a
ruptured left quadriceps muscle.
2

In a September 3, 2015 report, Dr. Berger opined that on July 13, 2015 appellant
sustained a work injury to his right2 quadriceps muscle due to kneeling down to pick up a
marker. He noted that appellant’s injury was consistent with the description of the July 13, 2015
work incident.
By decision dated February 2, 2016, an OWCP hearing representative affirmed the
August 26, 2015 decision. He found the medical evidence of record was insufficiently
rationalized to explain how appellant’s ruptured left quadriceps muscle was causally related to
the July 13, 2015 incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
2

This appears to be a typographical error as the left quadriceps muscle had been mentioned in prior reports.

3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).

3

compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
OWCP accepted that the July 13, 2015 incident occurred as alleged, but denied the claim
as it found the medical evidence of record insufficient to establish causal relationship. The
Board finds that appellant failed to meet his burden of proof.
The medical evidence includes several reports from Dr. Berger which diagnosed left
quadriceps muscle rupture, provided examination findings, and related appellant’s description of
the mechanism of injury. In reports dated July 14, 2015, Dr. Berger noted that appellant felt a
pulling/straining sensation after squatting on July 13, 2015 and that he had experienced a similar
episode the previous December. Dr. Berger, in his September 3, 2015 report, noted appellant’s
injury occurred on July 13, 2015 due to kneeling down to pick up a marker. He opined that
appellant’s quadriceps injury was consistent with the description of the July 13, 2015 incident.
In a July 23, 2015 CA-17 form, Dr. Berger diagnosed left quadriceps muscle rupture which he
attributed to the July 13, 2015 incident. While Dr. Berger’s reports contain affirmative
statements of causation and history of injury, they do not contain a sufficient explanation of the
process through which the July 13, 2015 incident physiologically caused or aggravated
appellant’s claimed left quadriceps muscle rupture. Medical conclusions unsupported by
rationale are of little probative value.12 Thus, these reports are insufficient to meet appellant’s
burden of proof to establish causal relationship.
The record also contains form reports from Dr. Berger diagnosing left quadriceps muscle
rupture. In a July 23, 2015 CA-20 form, Dr. Berger checked a box marked “yes” to the question
of whether the diagnosed left quadriceps muscle rupture was causally related to the July 13, 2015
incident. The Board has held that when a physician’s opinion on causal relationship consists
only of checking “yes” to a form question, without explanation or rationale, that opinion is of
diminished probative value and is insufficient to establish a claim.13
The Board notes, however, that the record does not verify that the issue of appellant’s
incurred medical expenses has been addressed. The record contains an undated Form CA-16
noting a July 13, 2015 injury date and signed by Ms. Brown authorizing medical treatment.
Ordinarily, where the employing establishment authorizes treatment of a job-related injury by

10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

12

C.B., Docket No. 08-2268 (issued May 22, 2009); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006);
Willa M. Frazier, 55 ECAB 379 (2004).
13

Sedi L. Graham, 57 ECAB 494 (2006).

4

providing the employee a properly executed Form CA-16,14 OWCP is under contractual
obligation to pay for the authorized medical treatment.15 The Board finds that upon return of the
case record, this matter should be addressed.
On appeal, appellant expresses his belief that his left quadriceps muscle rupture resulted
from the July 13, 2015 employment incident. The Board has held that the fact that a condition
manifests itself or worsens during a period of employment16 or that work activities produce
symptoms revelatory of an underlying condition does not raise an inference of causal
relationship between a claimed condition and employment factors.17 Neither the fact that the
condition became apparent during a period of employment, nor the belief that the condition was
caused or aggravated by employment factors or incidents, is sufficient to establish causal
relationship.18 Causal relationship must be substantiated by rationalized medical opinion
evidence, which it is appellant’s responsibility to submit. Therefore, his belief that his condition
was caused by the work-related incident is not determinative.
The hearing representative advised appellant that it was his responsibility to provide a
rationalized medical opinion regarding causal relationship. Appellant failed to submit
appropriate medical documentation in response. As there is no probative, rationalized medical
evidence addressing how his claimed left quadriceps muscle rupture was caused or aggravated
by his employment, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left ruptured
quadriceps muscle injury causally related to the accepted July 13, 2015 employment incident.

14

See Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure Manual, Part 3 -- Medical,
Authorizing Examination and Treatment, Chapter 3.300.3(a)(3) (February 2012).
15

5 U.S.C. § 8103; 20 C.F.R. § 10.304. See L.B., Docket No. 10-469 (issued June 2, 2010); see also Federal
(FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter 3.300.3(a)(3)
(February 2012).
16

Roy L. Humphrey, 57 ECAB 238 (2005).

17

Michael S. Mina, supra note 10.

18

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 2, 2016 is affirmed.
Issued: July 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

